ACCEPTED
                                                                                                                              03-14-00116-CV
                                                                                                                                     3880783
                                                                                                                    THIRD COURT OF APPEALS
                                                                                                                               AUSTIN, TEXAS
                                                                                                                         1/23/2015 2:19:51 PM
                                                                                                                            JEFFREY D. KYLE
                                                                                                                                       CLERK




Clark Richards                                                                                        FILED IN
crichards@rrsfirm.com                                                                          3rd COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                               1/23/2015 2:19:51 PM
                                                                                                 JEFFREY D. KYLE
                                                     January 23, 2015                                  Clerk


   (Via Efile)
   Jeffrey D. Kyle, Clerk of Court
   Third Court of Appeals
   Price Daniel Sr. Building
   209 West 14th, Rm. 101
   Austin, Texas 78701

            Re:         Case No. 03-14-00116-CV;
                        Steve Key et al. vs. Daniel R. Richards, as Receiver for Centex Freight Lines, LLC
                        and Prudence Adams

   Dear Mr. Kyle:

          In response to the Court’s notice dated January 21, 2015 regarding oral argument in the
   above referenced cause, please accept this as notice that Clark Richards will argue on behalf of
   Appellees. Also, please note that Russell Horton of George, Brothers, Kincaid & Horton, L.L.P.
   does not represent any party in this proceeding.

            Thank you for your attention. Please let me know if I can be of assistance in any way.

                                                                    Sincerely,
                                                                    RICHARDS RODRIGUEZ & SKEITH, LLP




                                                                    Clark Richards


   cc:      David Walsh (Via Fax & Email dmwalsh@chambleeryan.com)
            Chamblee, Ryan, Kershaw & Anderson, P.C.
            2777 N. Stemmons Freeway, Suite 1157
            Dallas, Texas 75207




   816 Congress Avenue, Suite 1200, Austin, Texas 78701 | Phone: (512) 476-0005 | Fax: (512) 476-1513 | Web: www.rrsfirm.com